DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         RAYMOND GRIFFIN,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-517

                              [April 12, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge;    L.T.   Case    Nos.     15006643CF10A,     15008046CF10A,
15009503CF10A, 15009797CF10A, 15010775CF10A, 15014065CF10A,
15014688CF10A,        15014860CF10A,         15014861CF10A         and
16000411CF10A.

  Raymond Griffin, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and FORST, JJ., concur.


                          *           *          *

  Not final until disposition of timely filed motion for rehearing.